DETAILED ACTION
Response to Amendment
The supplemental amendment filed on May 21, 2021, which was indicated by the applicant as their intended filing, is considered herein.
Claims 2-4 have been amended.
Claims 9-14 have been cancelled.
Claims 15-17 have been added.
Claims 1-8 and 15-17 are pending and have been considered on the merits herein.
The Terminal Disclaimer overcomes the previously presented double patenting rejection regarding 16/343,527.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 6 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
While claims 2 and 15 recite the limitation “the electrolytic copper foil is vacuum dried after a negative electrode active material is applied, and a ratio of tensile strength and elongation percentages before and after vacuum drying follows Formula 2 below: Formula 2: ((tensile strength after vacuum drying/tensile strength before vacuum drying)/(elongation percentage after vacuum drying/elongation 2”, this limitation is confusing for several reasons. It is not clear at what point in manufacturing this copper foil is being claimed (e.g. intermediate product or final product), how these factors define the claimed invention, and what the final tensile strength and elongation percent is of the claimed invention. For the sake of compact prosecution, the examiner has interpreted the limitation “Formula 2: ((tensile strength after vacuum drying/tensile strength before vacuum drying)/(elongation percentage after vacuum drying/elongation percentage before vacuum drying) x tensile strength after vacuum drying = 28 to 50kgf/mm2” to express a functional property of the final electrolytic copper foil product, specifically the property of not having cracks formed in the final product.  To be clear the conditions of processing added to claim 2 do not enable clarity.
While claims 3 and 16 recite the limitation “a ratio of tensile strength after vacuum drying to tensile strength before vacuum drying follows Formula 3 below: Formula 3: Tensile strength after vacuum drying/tensile strength before vacuum drying = 0.8 to 1.01”, it is not clear at what point in manufacturing this copper foil is being claimed (e.g. intermediate product or final product), what the tensile strength of the claimed invention is, or how these factors define the claimed invention at the point in manufacturing. For the sake of compact prosecution, the examiner has interpreted the limitation of Formula 3 to express a functional property of the final electrolytic copper foil product, specifically the property of not having cracks formed in the final product. To be clear the conditions of processing added to claim 3 do not enable clarity.
While claims 4 and 17 recite the limitation “a ratio of an elongation percentage after vacuum drying to an elongation percentage before vacuum drying follows Formula 4 below: Formula 4: Elongation percentage after vacuum drying/elongation percentage before vacuum drying = 0.9 to 1.4”, it is not clear at what point in manufacturing this copper foil is being claimed (e.g. intermediate product or final product), what the elongation percent of the claimed invention is, or how these factors define the 
Regarding claim 6, the limitation tensile strength of the electrolytic copper foil at a room temperature is 40 kgf/mm2 to 51 kgf/mm2 is indefinite in scope since it is unclear whether the phrase “at room temperature” is referring to the electrolytic copper foil at room temperature before the heating process or to the electrolytic copper foil having cooled to room temperature after the heating process. It is also unclear at what point in manufacturing this copper foil is being claimed. For the sake of compact prosecution, the examiner has interpreted “at room temperature” to be the final electrolytic copper foil product that has undergone a heating process.  The applicant’s response at the bottom of page 9 to the top of page 10 does not provide further clarity.  The applicant’s goal is for the room temperature and tensile strength to be a reading at before and after the vacuum drying, but this is not claimed and leaves an indefinite range of situations for which the applicant seems to be applying these conditions, rendering the claim unclear.
  Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US 2007/0287020 Al) in view of Woo et al. (US 7,258,951 B2). 	Regarding claim 1, Saito discloses an electrolytic copper foil produced from a plating solution ([0025]), containing Total Organic Carbon (TOC) ([0026]) and zinc ([0030]) by using a drum ([0020]). The value for TOC is preferably 400 ppm (.04 wt%) or smaller ([0026]).
Saito does not disclose that the plating solution contains iron and does not disclose Formula 1: TOC/(zinc+iron) = 1.3 to 1.5. 
	Woo discloses a lithium secondary battery including a Cu-based alloy foil as the negative current collector (Col. 1, lines 38-49) produced by electro-plating (Col. 2, lines 19-20).
	Woo teaches that the copper foil may include amounts of zinc that is 0.0005 to 0.5 wt % of the copper and iron in the amount of 0.01 to 2.0 wt % of the copper (Col. 1, lines 62-66; Col. 2, lines 2-9). 
Woo further teaches that if the materials are out of this range, it is difficult to obtain a foil having the desirable tensile strength (Col. 2, lines 16-18), and as the tensile strength of copper foil is low, such a foil is easily torn (Col. 1, lines 24-25).
	It would have been obvious to one of ordinary skill in the art at the time of filing to have incorporated the values for the amount of zinc and iron of Woo into the electrolytic copper foil of Saito in order to obtain a foil having desirable tensile strength and to prevent the foil from becoming torn.
Modified Saito discloses that the value for TOC is preferably 400 ppm (.04 wt%) or smaller, zinc in the amount of 0.0005 to 0.5 wt % of the copper, and iron in the amount of 0.01 to 2.0 wt % of the copper. Thus, Modified Saito discloses TOC/(zinc+iron) = 0 to 3.81 which encompasses the claimed range of Formula 1: TOC/(zinc+iron) = 1.3 to 1.5.
For a copper foil comprising 100g Cu, .02g Fe (.02 wt% of Cu), and .005g Zn (.005 wt% of Cu), the total weight of the foil is equal to 100.025g. When the TOC is 350 ppm (.035 wt%), the amount of TOC is .035g, thus 100.025g                         
                            ×
                        
                     .00035 = .0350g TOC. When these values (.035g TOC, .02g Fe, and .005g Zn) are related as in Formula 1, .035g TOC/(.005g Zn + .02g Fe) = 1.4. 
Case law holds that "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005) (claimed alloy held obvious over prior art alloy that taught ranges of 
While Modified Saito does not explicitly disclose the claimed Formula 1: TOC/(zinc+iron) = 1.3 to 1.5, it would have been obvious to one of ordinary skill in the art at the time of filing to have selected the encompassed portion of the range of TOC/(zinc+iron) = 0 to 3.81 of Modified Saito in order to obtain a foil having desirable tensile strength.
Regarding claims 2 and 15, Modified Saito discloses all elements of the current invention as stated above including that if the tensile strength of copper foil is low, such a foil is easily torn (Woo - Col. 1, lines 24-25) (In view of the 112b rejection above, the examiner has interpreted the limitation of Formula 2 to express a property of the final electrolytic copper foil product, specifically the property of not having cracks formed in the final product). 
	It would have been obvious to one of ordinary skill in the art at the time of filing to have configured the values for tensile strength and elongation percent of Modified Saito based on the teachings of Woo in order to arrive at a final electrolytic copper foil product that does not have cracks or tears.
Modified Saito does not explicitly disclose that the electrolytic copper foil is vacuum dried after a negative electrode active material is applied.
Woo teaches that the negative active material is coated on the Cu-based alloy foil and dried. The Cu-based alloy foil can be used as the collector without the deterioration of mechanical properties such as tensile strength (Col. 2, lines 27-37).

It would have been obvious to one of ordinary skill in the art at the time of filing to have incorporated the negative active material coating of Woo into the electroplated copper film of Modified Saito in order to allow the copper foil to be used as a current collector without the deterioration of mechanical properties such as tensile strength and to prevent the foil from becoming torn.
Modified Saito does not explicitly disclose that the electrolytic copper foil is vacuum dried.
Case law holds that "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
It appears that the electrolytic copper foil dried under vacuum would be structurally the same as one dried not under vacuum. Any differences between these two products lie in features not yet claimed.
Regarding claims 3 and 16, Modified Saito discloses all elements of the current invention as stated above and Saito further discloses that a tensile strength in normal state may be 324 N/mm2 (33kgf/mm2) and a tensile strength after drying may be 258 N/mm2 (Table 7, Example 3, 26.3 kgf/mm2). Thus Saito discloses Formula 3: Tensile strength after vacuum drying/tensile strength before vacuum drying (258/324) = 0.796, which rounds up to .8 due to significant figures, which overlaps at a point with the claimed Formula 3: Tensile strength after vacuum drying/tensile strength before vacuum drying = 0.8 to 1.01 (In view of the 112b rejection above, the examiner has interpreted the limitation of Formula 3 to express a functional property of the final electrolytic copper foil product, specifically the property of not having cracks formed in the final product).

In this case, a person of ordinary skill in the art at the time of filing would have expected a ratio of tensile strength after vacuum drying/tensile strength before vacuum drying = 0.796 to  produce electricity in essentially the same way as a ratio of tensile strength after vacuum drying/tensile strength before vacuum drying of 0.8.  Therefore, the claimed invention would have been obvious over Saito's disclosure.
Regarding claims 4 and 17, Modified Saito discloses all elements of the current invention as stated above and Saito further discloses that an elongation in normal state may be 9.6% and an elongation after drying may be 12.8% (Table 7, Comparative Example 3). Thus, Saito discloses Formula 4: Elongation percentage after vacuum drying/elongation percentage before vacuum drying (12.8/9.6) = 1.33 (In view of the 112b rejection above, the examiner has interpreted the limitation of claim 4 to express a property of the final electrolytic copper foil product, specifically the property of not having cracks formed in the final product).

Modified Saito does not disclose that a concentration of the TOC contained in the plating solution is equal to or larger than 100 ppm.
Case law holds that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
Saito further teaches that when a value of TOC is large, impurities are included in the copper foil to largely affect recrystallization ([0026]). 
While Modified Saito does not explicitly disclose that the concentration of the TOC contained in the plating solution is equal to or larger than 100 ppm, it would have been obvious to one of ordinary skill in the art at the time of filing to have selected the overlapping portions of the range of less than 400 ppm taught by Saito in order to avoid having too much impurities in the copper foil.
Regarding claim 6, Modified Saito discloses all elements of the current invention as stated above including that the tensile strength is preferably 400 N/mm2 or lower (40.79 kgf/mm2 or lower) since copper foils having high tensile strength exhibit a tendency of being more easily softened when a 
Case law holds that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").”
While Modified Saito does not explicitly disclose the claimed tensile strength of the electrolytic copper foil at a room temperature is 40 kgf/mm2 to 51 kgf/mm2, it would have been obvious to one of ordinary skill in the art at the time of filing to have selected the overlapping portion of the range of 40.79 kgf/mm2 or lower taught by Saito in order to prevent the foil from being easily softened.
Regarding claim 7, Modified Saito discloses all elements of the current invention as stated above and Saito further discloses that a thickness of an electrodeposited copper foil used for a surface treated copper foil is preferably 1 μm to 70 μm ([0021]). 
Case law holds that "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 
Saito further discloses that a copper foil having a thinner thickness than 1 μm is not realistic because it is hard to be removed from an electrolytic drum in production and, even if it is removed, it gets wrinkles, etc. and hard to be rolled up ([0021]).
While Saito does not explicitly disclose the claimed range of 4 μm to 12 μm for the electrolytic copper thickness, it would have been obvious to one of ordinary skill in the art at the time of filing to have selected the encompassed portion of the range of 1 μm to 70 μm taught by Saito in order to prevent the foil from being hard to remove during production and to prevent the foil from getting wrinkles. 
Regarding claim 8, Modified Saito discloses all elements of the current invention as stated above including that an elongation of 3% or higher is preferable since when elongation is too low, foil breaking arises ([0028]).
Case law holds that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting 
While Saito does not explicitly disclose the claimed elongation percentage of the electrolytic copper foil of 2% to 18%, it would have been obvious to one of ordinary skill in the art at the time of filing to have selected the overlapping portions of the range of 3% or higher taught by Saito in order to prevent the foil from breaking. 
Response to Arguments
Applicant's arguments filed May 21, 2021 have been fully considered but they are not persuasive.
The applicant argues the 35 USC 112(b) rejections on pages 9-10 of the response stating that the claims recite “a material property, not a functional property, of the copper foil”.
The examiner maintains this rejection in light of the arguments presented.  The applicant is attempting to define the copper foil by characteristics during processing without any definition of the final product, not “material properties” of the foil.  There is no property of the final foil detailed or what impact these process conditions make to the structure of the final foil and the arguments do not impact this conclusion.  It is the position of the examiner the applicant needs to make clear structural differences imposed by the method.  
Moreover, in light of the rejections imposed and the arguments filed, it is unclear how the structure of the final foil of the instant application is structurally different from that of the combination of SAITO et al and WOO et al above.
The applicant argues on pages 10 and 11 that WOO et al discloses the use of a long list of possible materials within the foil rendering the selection of only foils with cooper, zinc and iron not obvious.  The response also cites In re Baird as support which details the Board’s position that a “disclosure of millions of compounds does not render obvious a claim to three compounds, particularly when that disclosure indicates a preference leading away from the claim compounds”.
Firstly, the examiner disagrees with the premise that the list of materials of WOO et al is not obvious based on the size of options.  WOO et al details the use of transition metals and known elements, not “millions of compounds” or substituted constituents.  As discussed in MPEP section 2144.08 (II)(4)(A), consideration of the size of the genus and their common properties is applicable when determining obviousness.  In the case of WOO et al, the transition metal and elemental materials disclosed are known in the art to have common properties especially within a conductive metal material, herein all acknowledged to have functionality to optimize tensile strength equally.  This is not a situation with millions of possible substitutions or permutations, but rather the selection from a genus of structurally similar metals and elements with similar functionalities.  Moreover, while the claim requires the use of copper, zinc and iron, this does not limit the chosen pieces to only those with only these materials, but rather simply for it to include these materials.
Secondly, in reference to the case law cited herein, In re Baird is not applicable to this application as such.  The disclosure of WOO et al is not “millions of compounds” within the framework of a generic but complex organic composition with multiple substituents and constituents for selection from multiple lists, but rather simply a list of elements.  Most notably, there is no disclosure in WOO et al that would lead anyone In re Petering, 301 F.2d 676, 681, 133 USPQ 275, 280 (CCPA 1962), identified in MPEP section 2144.08(II)(4)(A), wherein the selection of materials from a small recognizable class where common properties are disclosed does render a supported clear position of obviousness.  Regardless, WOO et al discloses a finite list of interchangeable elements known to be of use with the copper material to provide the same desirable functionality of tensile strength improvement and the use of these materials in an open-ended composition is well within the ambit of one of ordinary skill to select from this group with reasonable expectation of success.
The applicant continues at the bottom of page 11 to acknowledge WOO et al does not teach TOC, stating the instant application makes clear “the amount of TOC in the copper foil (and plating solution) affects the material properties of the foil”.
The rejection is that of a combination, wherein WOO et al need not teach all the limitations of the claim as written.  In this case, SAITO et al makes clear the use of TOC in the plating solution, which based on the applicant’s own description would place TOC in that of the foil as claimed.
In the first paragraph of page 12 of the remarks, the applicant argues the since WOO et al teaches the use of an alloyed foil, not a plated foil, the characteristics are different.
The combination of SAITO et al and WOO et al teaches the fabrication of a plated foil (SAITO et al) which utilizes materials such as those known in the art to be applicable in metal foils such as disclosed in WOO et al.  While the applicant is seemingly concluding that the combination would utilizes electroplating and alloying, as in the two 
The applicant argues on pages 12-13 that SAITO would render a different grain structure based on further treatment that is not utilized in the instant application.
The claim as written does not acknowledge the use or no use of surface treatment making this argument moot.  If the applicant believes there are structural components of their foil which differentiate it from prior art, these should be present in the claim language, but at this point, they are not present.
The applicant continues to argue in this section that SAITO et al teaches further additives in the plating bath that differentiate it from that of the instant application.
The claim as written is directed to an open-ended plating bath “containing” copper, zinc, iron and TOC.  Nowhere in the combination is the examiner seeking to replace an “organic surfer based compound” and “low-molecular glue” with that of zinc and iron and the claim as written does not exclude their presence based on the open-ended language.
The applicant argues the ranges of SAITO are not applicable as they do not include the composition ranges for iron and zinc.
The examiner disagrees that is necessary.  The premise of an obviousness rejection relies on the fact that one reference alone does not teach the claimed subject matter in its entirety.  To rely on a position that obviousness is not applicable in a situation where all the composition ranges of elements are not taught expressly in one reference, goes against an entire basis of rejection.  Regarding the substance put forth by the references, SAITO et al expressly teaches ensuring the additives to the .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117.  The examiner can normally be reached on 8AM-4PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KOURTNEY R S CARLSON/Examiner, Art Unit 1721                                                                                                                                                                                                        06/15/2021


/Magali P Slawski/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        06/17/2021